Exhibit 10.1
TELEDYNE TECHNOLOGIES INCORPORATED
STOCK OPTION AGREEMENT
[date]
     Teledyne Technologies Incorporated (the “Company”) and the stock option
recipient named below (the “Optionee”) enter into this Stock Option Agreement
effective as of [date].
Optionee: «FirstName» «LastName»
     WHEREAS, the Company desires to induce Optionee to remain a key employee of
the Company by granting the stock option evidenced by this Stock Option
Agreement to the Optionee pursuant to the Teledyne Technologies Incorporated
2008 Incentive Award Plan, as the same may be amended from time to time (the
“Plan”) and Optionee, having read and understood this Stock Option Agreement and
the attached Terms and Conditions of Stock Option Grant incorporated herein by
reference, is willing to enter into this Stock Option Agreement.
     NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and intending to be legally bound, the parties hereto agree as follows:
     Subject to the Plan and the Terms and Conditions of Stock Option Grant
attached hereto and incorporated herein by reference, by which the Optionee
agrees to be bound, the Company grants to Optionee the right and option to
purchase shares of Common Stock as follows:

         
Number of shares subject to option granted:
  «Grant»
Exercise price:
  $    
Expiration date:
       
Vesting schedule during continued
  One-third (1/3rd) on                     
employment:
  Additional one-third (1/3rd) on                     
 
  Remaining one-third (1/3rd) on                     

IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
effective the day and year first above written.

            TELEDYNE TECHNOLOGIES INCORPORATED
    By:   -s- John T. Kuelbs [v54925v5492501.gif]         John T. Kuelbs       
Executive Vice President, General Counsel and Secretary     

     
WITNESS:

 
OPTIONEE:
 
 
 
 

 



--------------------------------------------------------------------------------



 



Teledyne Technologies Incorporated
Terms and Conditions of Stock Option Grant
     These Terms and Conditions apply to Stock Options granted on [date], under
the Teledyne Technologies Incorporated 2008 Incentive Award Plan.
[date]
SECTION 1: Definitions
Capitalized words used but not defined in below or elsewhere in these Terms and
Conditions shall have the meanings ascribed to them in the Plan.
Committee—Personnel and Compensation Committee of the Board of Directors of the
Company.
Common Stock—common stock, $0.01 par value per share, of the Company.
Company—Teledyne Technologies Incorporated and its successors.
Disability—disability of the Optionee, as determined by the Committee in its
sole and absolute discretion.
Fair Market Value—the closing price of a share of Common Stock on the New York
Stock Exchange on the relevant date or, if the relevant date is not a trading
day or no shares of Common Stock were traded on such date, on the next preceding
date on which shares of Common Stock were traded on the New York Stock Exchange.
Option Period—period of time beginning on                      and ending on
                    , inclusive of such dates.
Option Shares—shares of Common Stock that may be acquired on the exercise of
Stock Options.
Plan— refers to either of the Teledyne Technologies Incorporated 2008 Incentive
Award Plan, as the same may be amended from time to time.
Retirement—shall mean early or normal retirement under a pension plan or
arrangement of the Company or one of its Subsidiaries in which the Optionee
participates. For purposes of the Plan, the Committee interprets retirement to
mean termination of employment with the Company or one of its Subsidiaries after
the Optionee attains the age of 55.
Stock Options—nonqualified stock options to purchase shares of Common Stock
evidenced by the Stock Option Agreement. The Stock Options are not intended to
be incentive stock options within the meaning of Section 422 of the Internal
Revenue Code.
Stock Option Agreement—the agreement between the Company and Optionee evidencing
the grant of Stock Options pursuant to one of the Plans and Optionee’s
acceptance of Stock Options on the Terms and Conditions set forth herein.
Subsidiary—direct or indirect subsidiary of the Company within the meaning of
Section 424(f) of the Internal Revenue Code.
Termination of Employment—voluntary or involuntary termination of the Optionee’s
employment with the Company or a Subsidiary for any reason, including death,
Disability, Retirement or as the result of the divestiture of the Optionee’s
employer or similar transaction in which the Optionee’s employer ceases to be
the Company or one of its Subsidiaries.

 



--------------------------------------------------------------------------------



 



SECTION 2: Vesting
2.1 The Stock Options shall become exercisable cumulatively in accordance with
the vesting schedule set forth in the Stock Option Agreement (rounded down to
the nearest whole share). On the death of the Optionee, all Stock Options shall
become immediately and fully exercisable. Vesting of the Stock Options will be
accelerated in full on a Change of Control in accordance with the provisions of
the Plan.
2.2 The Committee, in its sole discretion, shall have the right (but shall not
in any case be obligated), exercisable at any time after the date of grant, to
vest the Stock Options, in whole or in part, prior to the time the Stock Options
would otherwise vest under the terms of the Stock Option Agreement. The
Committee is not obligated to exercise its discretion in any particular
circumstance and is not obligated to make the same or similar determinations
with respect to similarly situated participants in the Plan.
SECTION 3: Exercise and Withholding
3.1 The Optionee shall exercise the Stock Options through BNY Mellon Shareowner
Services either by contacting a customer service representative via telephone at
(866) 867-6515, or via the internet, located on the Web at
https://www.bnymellon.com/shareowner/eqyaccess. The Company reserves the right
to change the means of exercising options or the option administration at any
time. The Optionee shall pay the full exercise price by: (a) delivering funds to
BNY Mellon Shareowner Services in the form of cash or a check payable to the
“Teledyne ESOP”; (b) delivering to BNY Mellon Shareowner Services one or more
certificates for shares of Common Stock, together with a stock power executed in
blank, having a Fair Market Value equal to the exercise price for the Stock
Options being exercised; (c) delivering a combination of cash and Common Stock;
or (d) at the Company’s discretion and subject to certain conditions, delivering
payment to BNY Mellon Shareowner Services in accordance with a “cashless
exercise” or “same-day sale” exercise program. Shares of Common Stock delivered
or withheld in payment of the exercise price of the Stock Options shall be
valued at their Fair Market Value on the date of exercise.
3.2 BNY Mellon Shareowner Services, on behalf of the Company, shall be entitled
to withhold (or secure payment from the Optionee in lieu of withholding) the
amount of any withholding or other tax required by law to be withheld or paid by
the Company with respect to any Option Shares under rules prescribed by the
Committee. The Company may defer issuance of shares of Common Stock upon
exercise unless indemnified to its satisfaction with respect to any such tax.
The amount of such withholding or tax payment shall be determined by the
Committee or its designee. The Optionee shall have the right to elect to meet
the Optionee’s withholding requirement (a) by having withheld from the shares
issuable upon the exercise of the Stock Options at the appropriate time that
number of shares of Common Stock, rounded up to the next whole share, whose Fair
Market Value is equal to the minimum amount of withholding taxes due, (b) by
direct payment to BNY Mellon Shareholder Services of the amount of any taxes
required

 



--------------------------------------------------------------------------------



 



to be withheld with respect to such exercise, or (c) by a combination of shares
and cash. If the Optionee is a statutory insider of the Company for the purposes
of Section 16 of the Securities Exchange Act of 1934, the Committee may impose
such limitations and restrictions as it deems necessary or appropriate with
respect to the delivery or withholding of shares of Common Stock to meet tax
withholding obligations.
3.3 As soon as practicable after each exercise of Stock Options and compliance
by the Optionee with all applicable conditions, including, but not limited to,
the satisfaction of all withholding obligations, the Company will mail or cause
to be delivered or electronically transmitted to the Optionee, at the address
specified by the Optionee in writing, the number of shares of Common Stock which
the Optionee shall be entitled to receive (subject to reduction for withholding,
if any, as provided in Section 3.2) upon such exercise under the provisions of
the Stock Option Agreement. Such shares, and any certificates issued to evidence
such shares, shall be registered in the name of the Optionee or such other
person or entity as the Optionee shall specify at the time such Stock Options
are exercised.
3.4 The exercise of Stock Options is subject to the Company’s Insider Trading
Policy.
SECTION 4: Termination of Employment
4.1 In the event of Termination of Employment of the Optionee other than by
reason of death, Disability, or Retirement, the right of the Optionee to
exercise the Stock Options that the Optionee was entitled to exercise upon
Termination of Employment shall terminate on the 30th day (or, if such day is
not a business day, the next business day) after the date of such Termination of
Employment, but in no event may such Stock Options be exercised after the
expiration of the Option Period. To the extent the right to exercise all or any
of the Stock Options has not vested as of the date of Termination of Employment,
such right shall expire on the date of Termination of Employment.
4.2 In the event of an Optionee’s Termination of Employment by reason of
Disability, the Stock Options shall continue to vest in accordance with the
schedule set forth in the Stock Option Agreement and the right of the Optionee
to exercise the Stock Options shall continue, but in no event may such Stock
Options be exercised after the expiration of the Option Period.
4.3 In the event of an Optionee’s Termination of Employment by reason of
Retirement, the right of the Optionee to exercise the vested Stock Options shall
continue, but in no event may such vested Stock Options be exercised after the
expiration of the Option Period. Any unvested Stock Options are forfeited upon
Retirement.
4.4 In the event of the death of the Optionee, all outstanding Stock Options
shall vest in full and the right of the Optionee’s beneficiary (as defined in
the Plan) to exercise the Stock Options shall terminate upon the expiration of
twelve months from the date of the Optionee’s death, but in no event may such
Stock Options be exercised after the expiration of the Option Period.

 



--------------------------------------------------------------------------------



 



4.5 In the event of Termination of Employment, the Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable on or any time after the date of grant of the Stock Options, to
permit the Stock Options to be exercised, in whole or in part, after the
expiration date described in Section 4.1 or Section 4.4, but not after the
expiration of the Option Period.
SECTION 5: Miscellaneous
5.1 The number and kind of Option Shares issuable upon the exercise of the Stock
Options and the exercise price for such shares shall be appropriately adjusted
to reflect any stock dividend, stock split, combination or exchange of shares,
merger, consolidation or other change in capitalization with a similar
substantive effect upon the shares issuable upon the exercise of the Stock
Options as set forth in the Plan. In the event of a Change in Control (as
defined in the Plan), each outstanding Option shall be assumed or an equivalent
Option substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Committee may cause any or all of such
Options to become fully exercisable immediately prior to the consummation of
such transaction and all forfeiture restrictions on any or all of such Options
to lapse. If an Option is exercisable in lieu of assumption or substitution in
the event of a Change in Control, the Committee shall notify the Optionee that
the Option shall be fully exercisable beginning prior to the Change in Control
contingent on the occurrence of the Change in Control, and the Option shall
terminate on the Change in Control. An Option shall be considered assumed if,
following the Change in Control, the Option confers the right to purchase or
receive, for each share of Common Stock subject to the Option immediately prior
to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Committee may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each share of Common Stock subject
to an Option, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
5.2 Whenever the word “Optionee” is used in any provision of the Stock Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Stock Options may be transferred by will or by the laws of descent and
distribution or pursuant to Section 5.3 hereof, the word “Optionee” shall be
deemed to include such person or persons.

 



--------------------------------------------------------------------------------



 



5.3 The Stock Options granted hereunder are not transferable by the Optionee
otherwise than by will or the laws of descent and distribution and are
exercisable during the Optionee’s lifetime only by the Optionee, except that the
Stock Options may be transferred by the Optionee, without payment of
consideration, to immediate family members or to trusts or partnerships for such
family members, provided that if so transferred, the Options shall not be
transferable by the transferee. Except as provided in this paragraph, no
assignment or transfer of the Stock Options granted hereunder, or of the rights
represented thereby, whether voluntary or involuntary, by the operation of law
or otherwise (except by will or the laws of descent and distribution or to such
immediate family members or to such trusts or partnerships for such family
members) shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon any such assignment or transfer the Stock
Options shall terminate and become of no further effect.
5.4 The Optionee shall not be deemed for any purpose to be a stockholder of the
Company in respect of any shares as to which the Stock Options evidenced hereby
shall not have been exercised, as herein provided, until such shares have been
issued to Optionee by the Company hereunder.
5.5 The existence of the Stock Options shall not affect in any way the right or
the power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
5.6 Notwithstanding any other provision hereof, the Optionee hereby agrees that
the Optionee will not exercise the Stock Options, and that the Company will not
be obligated to issue any shares to the Optionee hereunder, if the exercise
thereof or the issuance of such shares shall constitute a violation by the
Optionee or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Committee
shall be final, binding and conclusive. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
in the same shall be in effect from time to time) or to take any other
affirmative action in order to cause the exercise of the Stock Options or the
issuance of shares pursuant thereto to comply with any law or regulation of any
governmental authority.
5.7 The Optionee shall deliver to the Committee, upon demand by the Committee,
at the time of delivery of Option Shares acquired pursuant to Stock Options
evidenced hereby, a written representation that the shares to be acquired are to
be acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to delivery of
any such shares shall be a condition precedent to the right of Optionee to
receive any shares. All certificates for Option Shares delivered under the Plan
shall be subject to such restrictions as the Committee may deem advisable under
any applicable federal or state securities law, and the Committee may cause a
legend or legends to be endorsed on any such certificates making appropriate
reference to such restrictions.

 



--------------------------------------------------------------------------------



 



5.8 No amounts of income received by an Optionee pursuant to the Stock Option
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company or any of its affiliates, unless otherwise expressly provided in such
plan.
5.9 Nothing in the Plan or in the Stock Option Agreement shall confer upon the
Optionee the right to continue in the employ of the Company or any Subsidiary or
affect any right that the Company or a Subsidiary may have to terminate the
employment of the Optionee.
5.10 The Board may at any time terminate the Plan or any part thereof and may,
from time to time, amend the Plan as it may deem advisable; provided, however,
the termination or amendment of the Plan shall not, without the consent of the
Optionee, adversely affect the Optionee’s rights under the Stock Option
Agreement.
5.11 Every notice or other communication relating to the Stock Option Agreement
shall be in writing and shall be mailed or delivered to the party for whom it is
intended at such address as may from time to time be designated by the party in
a notice mailed or delivered to the other party as herein provided; provided
however, that unless and until some other address be so designated, all notices
or communications by Optionee to the Company shall be mailed, faxed or delivered
to Company at its executive offices directed to the attention of Executive Vice
President, General Counsel and Secretary, or his designee, and all notices or
communications by the Company to the Optionee may be given to the Optionee
personally or may be mailed or delivered to the Optionee at the address printed
by the Optionee on the Stock Option Agreement unless the Optionee, in writing,
provides the Company with a different address.
5.12 Nothing in the Stock Option Agreement, these Terms and Conditions or
otherwise shall obligate the Committee to vest any of the Stock Options, or to
permit the Stock Options to be exercised other than in accordance with the terms
hereof or to grant any waivers of the terms of the Stock Option Agreement,
regardless of what actions the Company, the Board or the Committee may take or
waivers the Company, the Board or the Committee may grant under the terms of or
with respect to any stock options now or hereafter granted to the Optionee or
any other person.
5.13 The terms of the Plan shall govern the Stock Option Agreement and the Stock
Options. In the event any provisions of the Stock Option Agreement or the Stock
Options shall conflict with any term in the Plan as constituted on the date of
the Stock Option Agreement, the term in the Plan as constituted on the date of
the Stock Option Agreement shall control. Except as set forth in the Plan, the
terms of the Stock Options may not be changed so as to materially decrease the
value of the Stock Options without the express approval of the Optionee.
5.14 No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of the Stock Option
Agreement, including these Terms and Conditions, or the Stock Options or any
rule or procedure established by the Committee.
5.15 Wherever possible, the Stock Option Agreement, including these Terms and
Conditions, and the Stock Options shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of thereof shall
be held to be prohibited by or invalid under applicable

 



--------------------------------------------------------------------------------



 



law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of the Stock Option Agreement,
including these Terms and Conditions, and the Stock Options shall remain in full
force and effect.
5.16 The Stock Option Agreement shall be governed by the laws of the State of
Delaware applicable to agreements made and performed wholly within the State of
Delaware (regardless of the laws that might otherwise govern under applicable
conflicts of law principles).
5.17 The Stock Option Agreement, including these Terms and Conditions, sets
forth a complete understanding between the parties with respect to its subject
matter and supersedes all prior and contemporaneous agreements and
understandings with respect thereto. Except as expressly set forth in the Stock
Option Agreement, the Company makes no representations, warranties or covenants
with the Optionee with respect to the Stock Option Agreement or its subject
matter, including with respect to the current or future value of the shares
subject to the Stock Options. Any modification, amendment or waiver to the Stock
Option Agreement will be effective only if it is in writing signed by the
Company and the Optionee. The failure of any party to enforce at any time any
provision of the Stock Option Agreement shall not be construed to be a waiver of
that or any other provision of the Stock Option Agreement.
5.18 The Stock Option Agreement may be executed by the Company by facsimile
signature. The Stock Options will be subject to these terms and conditions and
the Plan whether or not this Stock Option Agreement is executed by you or the
Company.

 